DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-21, filed 12/04/2020, are currently pending and are under consideration.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered dependent claims 11-20 been renumbered 12-21.
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “interpretation engine” in claims 1 and 11. The interpretation engine is being understood as an algorithm implemented on a computer, as explained in par. [0016] of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8, 11, 16, 18, and 19 recite the limitation "the plurality of electrodes".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the plurality of electrodes” is the same as the plurality of reference electrodes.
Claims 2-5, 7, 9, 10, 12-15, 17, 20, and 21 are rejected based on their dependency on claims 1 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for interpreting bipolar intracardiac signals using a contact threshold. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 11 are directed towards a method and system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 11 recite a method and system for interpreting bipolar intracardiac signals using a contact threshold by receiving bipolar intracardiac signals, preprocessing them, and interpreting them based on a contact threshold. The limitation for interpreting bipolar intracardiac signals, as drafted in claims 1-21, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, interpreting bipolar intracardiac signals in the context of this claim encompasses the user receiving cardiac signal data, performing some form of preprocessing (e.g. filtering), and analyzing the data based on a contact threshold. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a computing system including a processor and memory are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of receiving, manipulating, and storing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the method and system provide no means for displaying the bipolar intracardiac signal interpretation signal.  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a computing system with a processor and memory amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 10, 11, 13, 15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (US Patent 5,820,568).
Regarding claim 1, Willis teaches a method comprising:
receiving, by an interpretation engine executed by one or more processors coupled to a memory, a bipolar intracardiac reference signal from a plurality of reference electrodes of a catheter (e.g. Col. 5, lines 19-25; Fig. 4: receive cardiac signal through step 32 for processing and analysis; Col. 4, line 62 – Col. 5, line 3: the algorithm is being understood as the interpretation engine);
executing, by the interpretation engine, a preprocessing of the bipolar intracardiac reference signal (e.g. Col. 5, lines 31-42; Col. 5, lines 46-60); and
interpreting, by the interpretation engine, the bipolar intracardiac reference signal according to a threshold for contact by a reference electrode of the plurality of electrodes (e.g. Col. 5, line 64 – Col. 6, line 6).
Regarding claim 11, Willis teaches a system comprising:
a memory storing program code for an interpretation engine thereon (e.g. Fig. 3: computer 48; Col. 4, lines 62-67); and
one or more processors configured to execute the program code to cause the system and the interpretation engine to (e.g. Fig. 3: computer 48; Col. 4, lines 62-67):
receive a bipolar intracardiac reference signal from a plurality of reference electrodes of a catheter (e.g. Col. 5, lines 19-25; Fig. 4: receive cardiac signal through step 32 for processing and analysis);
execute a preprocessing of the bipolar intracardiac reference signal (e.g. Col. 5, lines 31-42; Col. 5, lines 46-60); and
interpret the bipolar intracardiac reference signal according to a threshold for a contact by a reference electrode of the plurality of electrodes (e.g. Col. 5, line 64 – Col. 6, line 6).
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 3 and 13, Willis further teaches wherein the method comprises determining the threshold for the contact (e.g. Col. 6, lines 41-67).
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 5 and 15, Willis further teaches wherein points associated with the reference electrode are not collected when the threshold is crossed (e.g. Col. 6, lines 51-53: higher amplitude data points are not measured since high amplitude means poor or no contact; Col. 2, lines 60-62: “In general, the lower the pacing threshold (i.e., the lower the current), the better the contact.”).
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 7 and 17, Willis further teaches wherein the catheter is in communication with the interpretation engine and provides the bipolar intracardiac reference signal (e.g. Col. 4, lines 54-57; Fig. 3: catheter connected to computer 38 that holds software containing the algorithm).
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 10 and 21, Willis further teaches wherein the method comprises generating a map based on points of the bipolar intracardiac reference signal (e.g. Col. 2, lines 9-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 9, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US Patent 5,820,568) as applied to claims 1 and 11 above, and further in view of Grunwald (US Patent Application Publication 2015/0374261 – APPLICANT CITED ON IDS).
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 2 and 12, Willis fails to teach wherein the preprocessing comprises a power noise removal filter, high pass filter, or median filtering. Grunwald is directed towards devices and methods for analyzing ECG waveforms. Grunwald discloses wherein the preprocessing comprises a power noise removal filter, high pass filter, or median filtering (e.g. Par. [0129]: “A high-pass filter corrects the baseline and reduces such artifacts as respiratory artifact. Wideband noise suppression may be achieved using a selective filter, e.g., a wavelet transform. Electromagnetic interference with other equipment and the power grid may be suppressed by a notch filter (narrow band filter) centered at 60 Hz or 50 Hz to accommodate domestic or international power supplies. High frequency noise may be suppressed with a low-pass filter”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willis to include a power noise removal filter and high pass filter as taught by Grunwald in order to provide the predictable results of removing unnecessary noise from the signal to allow for easier signal analysis. 
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 4 and 14, Willis fails to teach wherein the threshold for the contact comprises dynamic threshold. Grunwald is directed towards devices and methods for analyzing ECG waveforms. Grunwald discloses using dynamic thresholds (e.g. Par. [0174]: “the algorithm can use an adaptive loop to adjust the thresholds based on the current measurements”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willis to include dynamic thresholds as taught by Grunwald in order to provide the predictable results of accurate thresholds that reflect the changes in current data. 
Claims 1 and 11 are anticipated by Willis as indicated above. Regarding claims 9 and 20, Willis fails to teach wherein the interpreting of the bipolar intracardiac reference signal include removal of local activity from the bipolar intracardiac reference signal. Grunwald is directed towards devices and methods for analyzing ECG waveforms. Grunwald discloses wherein the interpreting of the bipolar intracardiac reference signal include removal of local activity from the bipolar intracardiac reference signal (e.g. Par. [0129]: filters are used to remove noise and other artifacts, “A high-pass filter corrects the baseline and reduces such artifacts as respiratory artifact. Wideband noise suppression may be achieved using a selective filter, e.g., a wavelet transform. Electromagnetic interference with other equipment and the power grid may be suppressed by a notch filter (narrow band filter) centered at 60 Hz or 50 Hz to accommodate domestic or international power supplies. High frequency noise may be suppressed with a low-pass filter”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willis to include removal of local activity from the bipolar intracardiac reference signal as taught by Grunwald in order to provide the predictable results of removing unnecessary noise from the signal to allow for easier signal analysis.
While there are no prior art rejections for claims 6, 8, 16, 18, and 19, they are not indicated as allowable due to the rejections under 35 U.S.C. 101 and 112(b) as described above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Govari (US 2021/0169421) discloses a switching assembly connected to multiple electrodes.
Nguyen et al. (US 2020/0281493) discloses a catheter to record and map electrical signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792